Citation Nr: 0217282	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-08 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro. Counsel







INTRODUCTION

The veteran had active service from August 1983 to July 1999 
with 5 years of total prior active service.

This appeal arises from a November 2000 rating decision of 
the Atlanta, Georgia Regional Office (RO), which denied 
entitlement to service connection for bilateral knee 
disability.  Thereafter, the veteran relocated to Michigan 
and his claim is being handled by the Detroit RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran suffers from chronic patellofemoral pain 
syndrome of the knees which is attributable to military 
service.


CONCLUSION OF LAW

The veteran's bilateral patellofemoral pain syndrome was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if 
any, will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  As set forth below, the RO's 
actions throughout the course of this appeal have satisfied 
the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the November 
2000 rating decision of the evidence needed to substantiate 
his claim.  He was provided an opportunity to submit such 
evidence.  In the September 2001 statement of the case and 
the February 2002 supplemental statement of the case, the RO 
notified the veteran of all regulations relating to his 
claim, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  In 
light of the above, the Board finds that the information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 (West Supp. 2001). 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has been provided with 2 VA orthopedic examinations which 
provide evidence sufficient to grant the benefit sought on 
appeal.  Thus, the Board finds that VA has fulfilled the 
duty to assist by aiding the veteran in obtaining evidence 
that supports his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

The veteran contends that he suffers from a bilateral knee 
disability which is related to his military service.  The 
service medical records show that the veteran was seen in 
September 1981 complaining of left knee pain.  It was 
reported that he had fallen the night before and hit the 
left knee.  There was sharp shooting supra and retropatellar 
pain with minimal swelling of the left patella.  The 
assessment was a contusion of the left knee patella.  In May 
1984, the veteran was assessed as having chondromalacia of 
the knees. In April 1997, the veteran was evaluated for 
bilateral knee pain.  There was pain under the knee caps 
with crepitus which was associated with running and 
squatting.  The assessment was bilateral jumper's knee.  In 
April 1997 the veteran was placed on a physical profile due 
to bilateral patellofemoral pain syndrome.  

On VA orthopedic examination in February 2002, the veteran 
reported that he had suffered from knee pain after playing 
softball.  He further reported that both knees had continued 
to hurt since the time that he was treated in service in 
April 1997 for bilateral patellofemoral pain syndrome.  Knee 
pain was generally brought on by physical activity.  The 
knees were often stiff in the morning and there was 
occasional swelling below the patellas.  X-rays of the knees 
were normal.  The diagnosis was persistent and chronic 
symptoms of bilateral patellofemoral pain syndrome which was 
first diagnosed in service. 

Based on the foregoing law and evidence, the Board finds 
that the evidence supports the veteran's claim of service 
connection for chronic bilateral patellofemoral pain 
syndrome which was first manifest during service.


ORDER

Entitlement to service connection for patellofemoral pain 
syndrome of the knees is granted.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

